Myrick, J.:
This is an appeal from an order denying the application of the widow of deceased that certain personal property, being exempt from execution, be set aside. The general facts as to the *447death of the deceased, and the family surviving him, are stated in Estate of Moore, ante, p. 437. The widow, on the third day after her husband’s death, and before administration, executed to the children of the deceased by the former marriage (her own child being then unborn) a bill of sale of all the personal property owned by her “ as heir at law of her said husband, William II. Moore.” It is claimed that this bill of sale should estop her from having any of the property now set apart. For the reason stated in the opinion in Estate of Moore, ante, p. 437, and because the bill of sale is in terms limited in its effects to any interest which she might take as an heir at law, the judgment and order are reversed, and the cause remanded for further proceedings.
Morrison, C. J., Sharpstein, J., McKee, J., McKinstry, J., Ross, J., and Thornton, J., concurred.